Citation Nr: 1438590	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-22 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Prior to December 7, 2004, entitlement to an initial evaluation higher than 30 percent for posttraumatic stress disorder (PTSD).

2.  On and after December 7, 2004 to April 27, 2004, entitlement to an initial evaluation higher than 50 percent for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Michael A. Leonard, Attorney at Law


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel
INTRODUCTION

The Veteran had active service from November 1967 to February 1971 and from October 1991 to October 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Board notes that there is a paperless, electronic Virtual VA claims file associated with the Veteran's claims.  A review of the documents in that file reveals that certain documents, including VA medical records, are relevant to the issues on appeal and have been reviewed by the RO.  The Board notes that there are no documents in the paperless, electronic VBMS claims file relevant to the Veteran's claims.


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, his service-connected PTSD has manifested during the entire appeal period by occupational and social impairment with deficiencies in most areas due to such symptoms as nightmares, flashbacks, disturbances of mood, restricted affect, tangential thoughts, poor attention, intrusive thoughts, anhedonia, distress at triggers, impaired memory, decreased concentration, hypervigilance and exaggerated startle response, anxiety, hallucinations, thoughts of death, feelings of worthlessness, confusion, sleep disturbances, aggressiveness, and paranoia.

2.  The Veteran's service-connected PTSD precludes him from securing or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation of 70 percent, but no more, for service-connected PTSD have been approximated for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, including Diagnostic Code 9411 (2013).

2.  The criteria for the assignment of a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Regarding the TDIU claim, as it is fully granted herein, the Board finds that VA's duties to notify and assist in this regard are met.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Regarding the increased evaluation claim, upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Nevertheless, the Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for PTSD.  But in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; VAOPGCPREC 8-2003 (Dec. 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for the Veteran's PTSD.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  The Veteran was also afforded VA examinations in January 2005, February 2005, April 2011, and April 2014 in connection with his current PTSD claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they were predicated on mental status examinations and fully addressed the rating criteria that are relevant to rating the disability in this case.  These examinations also included the Veteran's subjective complaints about his disability and the objective findings needed to rate the disability.  

The Board remanded the case for further development in October 2009.  In compliance with the Board's remand directives, the AOJ obtained and associated with the Veteran's claims file his VA treatment records from the Fayetteville VA Medical Center and Social Security Administration records.  The AOJ also sent the Veteran a letter requesting that the Veteran provide information and authorization to obtain any additional evidence pertinent to the claim that was not already of record.  Thereafter, the Veteran's claim was readjudicated.  As such, the AOJ complied with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Law and Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practically determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of the veteran's condition. 

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of a veteran's claim is to be considered.  An appeal from the initial assignment of a disability rating, such as in this case, requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran filed a claim of service connection for PTSD in January 2003, which the RO eventually granted in May 2010.  The Veteran was assigned a 30 percent disability rating effective January 27, 2003, the date of the claim, and a 50 percent disability rating effective December 7, 2004.  The Veteran appealed the assigned evaluations.  The RO increased the Veteran's disability rating to 100 percent effective April 28, 2014.  The Veteran's 100 percent disability rating is the highest allowed under Diagnostic Code 9411, and, therefore, his claim was granted in full for the portion of the appeal period from April 28, 2014; that period is thus not considered herein.  

A 30 percent disability rating reflects evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is appropriate when a veteran's psychiatric symptoms approximate occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

In order to receive a 70 percent disability rating, the evidence must show that the service-connected PTSD is productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

Finally, a 100 percent disability rating is warranted when psychiatric symptoms approximate total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The amended regulations in 38 C.F.R. § 4.130 established a general rating formula for mental disorders.  They assign ratings according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

The Veteran argues that he is entitled to a higher initial disability rating.  The Board has reviewed the Veteran's complete claims file.  Overall, the Board finds that the Veteran's symptomatology most closely approximated the criteria for a 70 percent disability rating for the entire appeal period.
  
The Veteran underwent a neuropsychological assessment at the Fayetteville VA Medical Center in February 2004.  The Veteran was unemployed, stating that he successfully retired from the National Guard and stopped working in construction in 2003 because he was afraid of causing an accident on the job due to "spacing out" as he was involved in several fender benders and many near misses.  He stated that he stayed awake too long in reference to not paying attention to what was happening around him.  The Veteran denied any change in his ability to remember information over the years.  However, he reported that he would lose his train of thought when talking.  At times, the Veteran wanted to get away and go somewhere quiet but was also fearful of loneliness.  

The Veteran's medication compliance was poor because he feared getting "snowed" with all his drugs.  He liked clonazepam because it helped him sleep, but he could not enjoy that sleep because of nightmares.  The Veteran would wake up around four in the morning and spend most of his day volunteering at his church.  He presented to the interview as a well-nourished male with clean causal clothing.  His affect was fairly flat, his mood was depressed, and he was fairly melodramatic.  The Veteran remained fairly quiet during the interview.  He would give the examiner vague responses before becoming somewhat tangential and requiring redirection and cueing to return to the topic at hand.  Eye contact was poor, and the Veteran kept his jaw clenched while grinding his teeth.  The Veteran was also unmotivated and somewhat uncooperative during testing.  Neuropsychiatric testing revealed impaired memory.  The Veteran's performance on a battery of tests appeared related to the degree of effort required to complete the task, especially if the task required sustained concentration.  He demonstrated difficulties in the areas of attention and memory and did not score below the cut-off on a measure sensitive to malingering, although his performance was such that his effort and motivation on testing as well as the severity of his results were questionable.  His responses on personality testing suggested exaggeration of symptoms.  The Veteran exaggerated his responses to PTSD testing even more.  Finally, the examiner stated that the Veteran's treatment records indicated that he consistently presented with vague and sometimes bizarre somatic symptoms pertaining to sexual dysfunction and, now, dissociative symptoms.    

A January 2005 VA examination was conducted.  At that time, the Veteran wrote a letter in which he asserted his symptoms included daily intrusive thoughts, frequent distressing dreams, very frequent flashbacks, distress at exposure to triggers that reminded him of past trauma, anhedonia, detachment from others, restricted affect, severe sleep disturbance, decreased concentration and memory problems, hypervigilance, and exaggerated startle response.  He said that he only slept for several hours each night and became anxious when watching news coverage of military conflicts.  In addition, the Veteran stated he had a depressed mood, felt worthless, had thoughts of death, and experienced crying spells.  He also endorsed frequent auditory hallucinations in that he heard someone calling his name, as well as severe memory disturbance.  The Veteran described being unable to remember simple tasks and how he would get lost while driving.  When the examiner asked the Veteran about his history, he described feeling like he was "stuck in a refrigerator" and "all closed up."  He was irritated, easily frustrated, and difficult to interview because he bordered on becoming upset.  The Veteran told the examiner that he heard voices all the time, had difficulty falling asleep, experienced interrupted sleep, and had bad dreams all the time.  The Veteran reported being anxious, easily startled, and comfortable in crowds but hypervigilant.  The Veteran claimed he was short-tempered and told the examiner his history included several attempts to kill himself.  However, the examiner also wrote that the Veteran did not have any suicide attempts, hospitalizations, or panic attacks.  The Veteran had not worked in the previous two years.  The examiner summarized the Veteran's psychosocial level of functioning as limiting him to not working, some chores around the house, limited social relationships, and few recreational and leisure pursuits.  

Upon mental status examination, the Veteran was a cooperative man who was somewhat disheveled in appearance.  The Veteran paced through the interview, was irritable, and did not offer much information when he answered questions.  There was no looseness of associations, flight of ideas, or bizarre motor movements or tics.  The Veteran's mood was labile and his affect was appropriate.  The Veteran denied homicidal or suicidal ideations.  The Veteran stated he had frequent, almost daily auditory hallucinations.  His remote and recent memory were marginal.  The Veteran had adequate insight and judgment.  The examiner assigned the Veteran a Global Assessment of Functioning (GAF) score of 60, which contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  However, because of the rather sharp disparity between past diagnoses and the Veteran's somewhat rather perplexing presentation, he thought the Veteran should have psychological testing to help ascertain the true nature and extent of his symptomatology.

That additional testing occurred in February 2005.  The Veteran reported symptoms such as confusion, anxiety, feeling destructive but not physically destructive, feeling out of sync with everything, experiencing weekly crying spells, and experiencing suicidal ideation "a lot of the time."  Upon mental status examination, the Veteran was on time for his appointment and was generally appropriate during the interview without psychomotor disturbance.  His speech was generally articulate despite vague responses, and he displayed adequate eye contact throughout.  The Veteran exhibited no gross signs of anxiety or hypervigilance.  He stated, "I just feel like blowing up, caged in, people hate me," and his affect was serious to moderately restricted and irritable.  The examiner noted that the Veteran had no overt symptoms of psychosis and that the Veteran did not appear grossly disorganized during the interview.  The Veteran endorsed a 30-year history of auditory hallucinations, while he reported that his visual hallucinations included demons at night, a puff of smoke that he thought was actually his father, and hearing his father telling him that everything was going to be all right.  Moreover, despite reporting suicidal ideation "a lot of the time," the Veteran denied any actual plans or intent toward self-harm or harm of others.  

The Veteran experienced recurrent nightmares and intrusive thoughts on a daily basis, dissociative-like flashbacks one to two times per week, and distress and physiological reactivity to reminders such as current war news despite feeling compelled to watch.  He endorsed all criteria for avoidance and numbing and autonomic arousal symptoms, including sleep disturbance, irritability several times per week, decreased concentration, hypervigilance, and exaggerated startle response.  Nevertheless, the examiner found that the Veteran was overreporting his symptoms on multiple tests, including by endorsing highly unusual and bizarre items that were not typically endorsed by even acutely psychotic patients.  However, his responses gave no indication of inconsistency that would have suggested confusion or inability to comprehend the items on tests themselves.  The Veteran also endorsed extreme symptomology, rare combinations of symptoms, and unusual hallucinations.  Because of this, the examiner could not diagnose the Veteran with PTSD and continued a depression diagnosis.  The examiner assigned the Veteran a GAF score of 60, which contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The Veteran's third VA examination occurred in April 2011.  The Veteran claimed he was afraid and aggressive, but his medications helped control his aggression.  The Veteran continually fell asleep during the interview and needed to be awakened.  The Veteran stated that he always stayed awake at night and napped during the daytime.  Specifically, the Veteran told the examiner he had trouble falling and staying asleep.  He blamed his medication for causing his sleepiness.  His symptoms were moderate and constant.  The Veteran stated that he felt like he did not fit in and denied a history of suicide attempts.  The Veteran reported major changes in his daily activities, such as difficulty fitting in, anger, and irritability, since he developed his mental disorder.  He also experienced some major social function changes, including social isolation, that occurred within the previous year.  The Veteran told the examiner he was not working and had not worked since 2004.  At that time, he worked in construction a few days a week but had to stop because his anger issues made it difficult to be around people.  He contended that his unemployment was due primarily to the effects of a mental condition because of sporadic behavior, in that he was afraid he would harm people to due to anger.  

Upon mental status examination, this examiner also found that the Veteran was not a reliable historian.  Orientation was within normal limits, appearance and hygiene were appropriate, and behavior was grossly inappropriate with examples of falling asleep during the evaluation at least five times.  The Veteran had poor eye contact during the exam, an anxious mood and affect, and an agitated presentation.  The Veteran's communication was within normal limits, albeit with persistent abnormal speech, including circumstantial, circumlocutory, and irrelevant speech.  The Veteran was difficult to keep on track with tangential thoughts, loose associations, circuitous routes to get to his point, impaired attention and focus.  The Veteran did not have any panic attacks.  He had signs of suspiciousness, especially of people's motives, and did not trust new people easily.  The Veteran was paranoid without a history of delusions.  The Veteran claimed he had intermittent weekly hallucinations in the form of passing shadows and noises while in his bed at night.  The Veteran's thought processes were appropriate, as indicated by his ability to understand directions, lack of slowness of thought or confusion, lack of impaired judgment, normal abstract thinking, and normal memory.  He denied suicidal ideation and homicidal ideation.  Finally, the Veteran's PTSD symptomatology included avoidant behavior, interpersonal difficulties, suspiciousness, nightmares, heightened startle response, hypervigilance, flashbacks, intrusive recurrent recollections of his traumatic event, social isolation, insomnia, and irritability.  The Veteran's GAF score was 60, which contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The examiner stated that he could not say whether the Veteran's unemployment was secondary to the effects of his mental disorder or whether he could successfully maintain some level of employment without resorting to mere speculation because of the difficulty of reliably evaluating the Veteran (who continuously nodded off to sleep).  Mentally, the Veteran did not have any difficulty performing activities of daily living.  The examiner found that the Veteran's psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although he generally functioned satisfactorily with routine behavior, self-care, and normal conversation.  The Veteran had difficulty establishing and maintaining effective work/school and social relationships because he reported social isolation and anger issues.  He was, however, able to maintain effective family role functioning and had no difficulty with recreation or leisurely pursuits or understanding commands.  

The record also contains relevant private treatment records throughout the appeal period.  These records demonstrate that the Veteran described symptoms of nightmares, flashbacks, panic attacks, poor sleep, impaired memory, hypervigilance, intrusive thoughts, anxiety, depression, restricted affect, slow and disorganized thought process, a tangential and circumstantial thought process, hallucinations, lack of energy, and isolation.  The Veteran also described how he would get lost when travelling and was unable to remember things he read.  The Veteran's private doctor said he was totally disabled and unable to work.  His GAF scores ranged from 30 to 35 in his private treatment records; the scores reflect behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends) to some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

During this same time, the Veteran's VA treatment records indicate that he experienced social isolation, dislike of crowds, fatigue, a depressed mood, flashbacks, nightmares, anger, a flat or blunted affect or a pained and constricted affect, poor energy, anxiety, hallucinations, and irritability.  Many of these treatment records state that the Veteran was doing fair or good.  For example, in June 2010, he was doing fair to good, was not suicidal, had no hallucinations, good impulse control, and some insight.  His VA doctors assigned him GAF scores ranging from 55 to 65, which contemplate severity ranging from mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships, to moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Considering the above-referenced evidence, the Board finds that the overall disability picture associated with the Veteran's PTSD as shown by the probative evidence of record most closely approximated the criteria associated with a 70 percent disability rating, representing occupational and social impairment with deficiencies in most areas for the entire appeal period.  The Board observes that the Veteran has exhibited different patterns of symptomatology in his VA examination, VA treatment records, and private treatment records.  Additionally, the VA examiners have noted that the Veteran over reports symptoms based on objective testing.  However, the most recent VA examination did not indicate any such malingering, and the AOJ assigned a 100 percent evaluation based on that examination.  Regardless of the Board's determination of the extent of the Veteran's over reporting of symptoms, as the AOJ has based the assignment of a 100 percent evaluation on the Veteran's subjective symptoms, the Board finds it is constrained to do the same.  On that basis, and affording the Veteran all benefit of the doubt, the Board finds that the Veteran's symptoms during the appeal period included nightmares, flashbacks, disturbances of mood, restricted affect, tangential thoughts, poor attention, intrusive thoughts, anhedonia, distress at triggers, impaired memory, decreased concentration, hypervigilance and exaggerated startle response, anxiety, hallucinations, thoughts of death, feelings of worthlessness, confusion, sleep disturbances, aggressiveness, and paranoia.  

The Veteran is not entitled to a 100 percent evaluation, as the evidence has not demonstrated total social impairment.  The Board notes that in May 2003, June 2004, and June 2005, the Veteran's private physician wrote that, because of his service-connected PTSD, he was unable to sustain social relationships and work relationships.  However, the other evidence of record demonstrates that the Veteran remained married throughout the tie period.  He was separated at times from his wife and the relationship was strained.  Additionally, the Veteran reported at the most recent VA examination that his relationship with his child was good.  It is quite clear that the Veteran is socially impaired; however, total impairment is not approximated.  Furthermore, VA examiners consistently found he was not a danger to himself or others, and have never found an intermittent inability to perform activities of daily living, including maintaining minimal personal hygiene.  Therefore, to the extent that the Veteran's symptoms most closely approximated the criteria for a 70 percent disability rating, the claim is granted.  

Extraschedular Ratings

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (including marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Here, the rating criteria reasonably describe the Veteran's disability level and all of his psychiatric symptoms, as they address various psychiatric symptoms and their effect on social and occupational functioning and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Specifically, most of the Veteran's symptomatology is contained within the diagnostic criteria and any symptoms not expressly listed in the criteria are considered nonetheless, as all impacts on social and occupational functioning are evaluated for purposes of assigning the evaluation.  The evidence also does not reflect that the Veteran's disability has necessitated any frequent periods of hospitalization.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 33 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).  

TDIU

The Veteran has been rated at least 70 percent disabled for the entire appeal period.  His service-connected conditions include PTSD (70 percent disabling) and coronary artery disease (10 percent disabling from January 27, 2010; 60 percent disabling from August 18, 2011; and 100 percent disabling from December 21, 2011).  He thus meets the schedular criteria for a TDIU; the only issue for resolution on appeal is whether the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  To be awarded a total disability evaluation based on individual unemployability due to service connected disorders, in addition to meeting the schedular requirements, the Veteran's service-connected disabilities, standing alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The Board finds that the appeal should be granted.  The Veteran's private mental health provider consistently stated that he the Veteran's occupational impairment was based on his service-connected PTSD.  The competent and credible lay statements also indicate the Veteran left his job because of his service-connected PTSD.  

For example, in May 2003, June 2004, and June 2005 statements, the Veteran's private physician wrote that, because of his service-connected PTSD, he considered the Veteran totally disabled and unemployable.  In May 2004, the Veteran underwent testing in relation to his Social Security Administration claim.  A doctor performed a mental residual functional capacity assessment and concluded that the Veteran was not able to function in a competent and independent manner on a sustained basis in a standard work setting.  In January 2010, the Veteran's doctor again stated that he was totally disabled and unemployable due to his PTSD.  

After considering the VA examinations, which found that they could not reliably evaluate the Veteran, the VA treatment records, and the Veteran's private treatment records, the Board resolves all reasonable doubt in the Veteran's favor in finding that the Veteran's employment history and the limitations from his service-connected PTSD make him unable to secure or follow a substantially gainful occupation.  Thus, as the evidence of record does not preponderate against the Veteran's claim, entitlement to a TDIU rating is granted.


ORDER

Entitlement to an initial evaluation of 70 percent for PTSD for the entire appeal period is granted.

Entitlement to a TDIU rating is granted.
  




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


